TYSON, J.
The plaintiff’s wife, who was a passenger upon one of the defendant’s street cars, was injured while alighting from the car, which was stationary at the time. The car was propelled beyond the usual place of stopping, after notice by plaintiff’s wife had been given to the conductor of the point at which she wished to get off, and was stopj)ed at a place where there was a depression in the street which made the .step from the car quite high. Tn alighting the wife’s leg was broken. When the *293car came to a stop, the testimony on behalf of the plaintiff tended to show that the wife called the motorman’s attention to the place, and said to him, “You ought to back to the crossing,” to which lie repipi, “Madam, tell your troubles to the conductor,” who was at that time standing upon the rear platform of the car, which was an open one, and, it may he inferred, heard the conversation, but made no effort to return to the crossing, the regular stopping place. It is also fairly inferable from the testimony on behalf of plaintiff that he saw that plaintiff’s wife and daughter were going to get off, and yet, according to it, he did nothing to indicate that he did not expect them to do so at that place. It is true he testified that he did not hear the conversation between the wife and the motorman, and that he requested plaintiff’s wife and daughter to keep their seats in order that he might back the car to the crossing. He also testified that he: offered to assist them in getting off. This, however, was contradicted by the testimony of the plaintiff’s witnesses, as well as other statements made by him above referred to.
Upon this testimony it is clear that it cannot he affirmed as matter of law tlia,t an invitation, either express or implied, was not extended to Mrs. Walsh, plaintiff’s wife ,to alight at tire place where the injury occurred. On the contrary, it was clearly open to the jury to find that there was an implied invitation to her to alight, and an implied representation that it was a proper place for that purpose. — Nellis on St. R. R. Accident Law, p. 117. Undoubtedly it was the duty of defendant’s servants to know that the place was a reasonably safe one, and Mrs. Walsh had the right to assume that such was the condition, unless it was obviously dangerous. •Her relation to the defendant as a passenger had not terminated at the time of her injury, and it would seem that, in view of this relation and the duty which the law imposes upon defendant to safely carry and discharge its passengers, proof of injury to her while alighting, un*294tier the circumstances shown, would raise a presumption of negligence, which defendant must overcome or rehuí by evidence showing that the place was a proper one; that the rule “res ipsa loquituR applies. — L. & N. R. R. Co. v. Jones, 83 Ala. 376, 3 South. 902; G. P. Ry. Co. v. Love, 91 Ala. 432, 8 South. 714, 24 Am. St. Rep. 927; Ensley Ry. Co. v. Chewning, 93 Ala. 24, 9 South. 458; 5 Am. & Eng. Law (2 Ed.) 622, 628.
Be that, as it may, there was .evidence before the jury from which they had the right to. infer that the place was not a safe one, and that defendant’s servants in charge of the car did know, or could have known by the exercise of that degree of diligence and care which the law requires of them, of the condition of the place.— Montgomery St. Ry. v. Mason, 133 Ala. 527, 32 South. 261. It therefore cannot be affirmed as a matter of law ihat the defendant’s servants, for whose acts it is clearly responsible, were not “negligent in inviting Mrs. Walsh to alight at the place when she did, and that their invitation to her was not the proximate cause of her injury. Neither can it be affirmed as a matter of law that she was guilty of contributory negligence in getting off the car. That was a question, also', for the determination of the jury. She was under no duty to make an examination of the place for the purpose of ascertaining whether or not it was safe, but had the right., as we have said, to rely upon the implied representation growing out of the conduct of defendant’s servants on that occasion, and to assume it was, unless it was obviously dangerous, which cannot be affirmed. In other words, whether she, in getting off at the place in the manner in which she did, under the circumstances shown by the testimony, failed to exercise ordinary care and prudence, was for the jury. —Bass v. Concord St. Ry., 70 N. H. 170, 46 Atl. 1056; West Chicago St. Ry. v. Buckley, 102 Ill. App. 314, affirmed 200 Ill. 260, 65 N. E. 708; Nellis on Railroad Ac*295cident Law, p. 110, and cases cited in note 74; also page 210.
Tlie affirmative charge requested by defendant was properly refused.
Affirmed.
Weakley, Cl J., and Simpson and Anderson, J.T., concur.